©2013 Lincoln National Corporation 2013 Conference for Analysts, Investors and Bankers Thursday, June 6, 2013 Lincoln Distribution Driving Enterprise Strategy and Value Will Fuller President, Lincoln Financial Group Distribution ©2013 Lincoln National Corporation Secular Trends Shaping the Market Decumulation Risk Management Planning Guaranteed Outcomes Risk Tolerance Transaction Asset Management A “State of Shift” Driven by the Consumer Demographic Behavioral Economic Innovation Regulatory ©2013 Lincoln National Corporation Industry Leading Distribution Enabling LFG Strategy by Growing Advisors That Sell Our Products, On Our Terms Advisors Selling Lincoln Products Wholesale 600 Sales Professionals Largest Wholesale Operation Retail 8300 Advisors #2 Independent Retail Operation1 1Source: Investment News Top Independent Broker Dealers, Dec. 2012 ©2013 Lincoln National Corporation Strategic Partner Strategy Key Expansions: RPS, Primerica, Fee based Annuities, RIA channel Accelerated Growth in the Most Attractive Markets Through the Leading Distributors in the Industry 1Source: MARC/VARDS 2012 2Source: LIMRA U.S. Individual Annuities Sales Participant’s Report 4Q 2012 3Source: LIMRA U.S. Individual Life Insurance Sales 4Q 2012 (Excludes Whole Life), LIMRA 2012 Life Combination Products Survey Industry Strategic Partners* Product Share Rank Rank Share Variable Annuity1 7.2% #5 #3 Fixed Annuity2 4.2% #7 #5 Life Insurance3 7.5% #1 #1 MoneyGuard3 73.0% #1 #1 Higher share than industry Same share as industry Lower share than industry ©2013 Lincoln National Corporation The Value of our Strategic Partner Model RPS example New RPS Partners (2009-Present) +48% •Established Strategic Partnerships •Established Advisor Relationships •Cross Promotion/Referrals •Attract Top Wholesaling Talent Small Market Sales (Millions) ©2013 Lincoln National Corporation The Value of Our Own Strategic Partner LFN is Our #1 Strategic Partner and Competitive Advantage LFN Rank in LFG Sales 14% 8% 32% 28% #1 in Life #1 in MoneyGuard #1 in Small Market RPS #2 in Annuities •#2 Independent Broker Dealer •Independent and Open Architecture •Most Successful Pivot Partner •Direct Advisor and Client Insight •5 Year Plan to Reach 10,000 Advisors ©2013 Lincoln National Corporation Proven Operating Model We are Growing AdvisorsSelling Lincoln Products We are Driving Consistent Results Consolidated Deposits Consistency • 28 consecutive quarters with $4B+ in Deposits • 16 consecutive quarters with $1.3B+ of Net Flows VA FA RPS Life ©2013 Lincoln National Corporation Product Pivot Strategy 1Source: MARC/VARDS 2Source: LIMRA U.S. Individual Life Insurance Sales (Excludes Whole Life, includes MoneyGuard) 3Excludes MoneyGuard Variable Annuity Life Mobilizing Distribution Enables a Shift in Product Mix VA Market Share and Rankings1 Life Market Share and Rankings2 100% 3Q 2011 78% 22% Traditional Subaccounts Managed Risk Deposits 1Q 2013 GUL Non-GUL3 65% 71% 29% 35% 3Q 2011 1Q 2013 Ranked #5 Ranked #5 Ranked #5 Ranked #5 Ranked #2 Ranked #2 Ranked #1 PIVOT Initiatives Consistency in the Market ©2013 Lincoln National Corporation Why We’ll Win •Leading Wholesale and Retail Franchises •Leading Industry Partners •Actively Growing Advisors •Demographics in Our Favor •Singular Focus on Enabling LFG Product Strategy Lincoln is Well Positioned for the Shift Towards Planning, Risk Management and Guarantees ©2013 Lincoln National Corporation 2013 Conference for Analysts, Investors and Bankers Thursday, June 6, 2013 Life Insurance Protecting Margins and Leveraging Franchise Mark Konen President, Insurance & Retirement Solutions ©2013 Lincoln National Corporation Headwinds Franchise Strength •Alignment of distribution breadth with diverse and innovative product portfolio •Product responsiveness •Risk management track record •Continued low interest rates •Regulatory changes •Economic uncertainty Life insurance remains an important solution Lincoln and the Life Insurance Industry Today ©2013 Lincoln National Corporation Total Sales: $700M Sales by Product 27% 42% 3% 20% 8% Total Sales: $588M 29% 25% 7% 29% 10% Pivot Products Protect Products IUL VUL Term MoneyGuard UL/GUL Pivot Strategy Success Pivot sales 31% of total 2011, 46% of total 2012,51% of total 1Q 2013 ©2013 Lincoln National Corporation Lincoln Industry1 Rank1 (vs. last year) VUL 20% 2% 2(+2) Term 11% 0% 9(+2) IUL 96% 37% 12(+2) GUL -53% 0% 5(-4) Life - LTC Combo -9% 2% 1(+0) Total (non-W.L.) -16% 6% 1(+0) 2011-2012 Year-over-Year Sales Growth Leading the Industry through Change •Increased IUL, VUL and Term share 1Industry data based on LIMRA 12/31/12 •GUL share declined as competitors slower to react •Maintained top rank in our markets ©2013 Lincoln National Corporation Interest Rate Assumption Current Protect/Pivot Hypothetical No Protect/Pivot Forward Curve 10-12% 7-9% Prolonged Low 8-10% 5-7% New Business Returns Strategic actions result in strong new business returns even in stressed interest rate scenarios ©2013 Lincoln National Corporation Yield and spread history1 Effectively Managing Interest Spread 1Yields and spreads exclude alternative investments •Previous actions –Credited rates –Investment strategies •New business pricing not reliant on investment portfolio yield •In-force profitability not eroded by new sales ©2013 Lincoln National Corporation Mortality Actual to benchmark mortality ratios 75% 79% 79% 78% Lapses (% of Face Amt) GUL 4.0% 4.3% 3.6% 3.2% Key Assumptions Aligned with Experience •GUL pricing averages 2% •Actual experience validates our conservative pricing •Stable mortality experience •Industry leading underwriting ©2013 Lincoln National Corporation 12% 10% -2% +1% GUL IRR WALK Pricing Target Investment Yield Other Experience Factors -1% Cost of Capital Solutions In-Force GUL Profitability Weathers Challenges •18% of total Life business •Dedicated investment portfolio •60-70% of product cash flows already invested Adjusted Returns ©2013 Lincoln National Corporation Protecting Margins with Disciplined Management –Pricing and management actions While Growing the Business –Expanded reach with comprehensive, innovative suite of products Leading the market on our terms The Power of Lincoln’s Franchise ©2013 Lincoln National Corporation 2013 Conference for Analysts, Investors and Bankers Thursday, June 6, 2013 Group Protection Investing for Growth Mark Konen President, Insurance & Retirement Solutions ©2013 Lincoln National Corporation Targeting Growing Market Segments •Top 10 carrier in most product offerings Total Group •Ranked #10 in 2012 Voluntary Products •2012 case count rank: Small and Medium Businesses (<1,000 employees) 4% 7% 9% Market Growth Expectations –Life:#4 –LTD:#2 –STD:#4 Lincoln’s Strategic Focus: ©2013 Lincoln National Corporation Future sales growth drivers 14% average increase in sales since 2010 •Sales force growth •Industry leading productivity •Voluntary capabilities •Deepen broker penetration Accelerating Sales Growth through Distribution 1In millions ©2013 Lincoln National Corporation Impact Employee Group Solutions Market & Sales Education/ Enrollment Onboard Billing & Service Claims Management Economic Impact Investments represent 2% of premium Drive outsized revenue growth Improved margins over time Investing $150M Across the Value Chain ©2013 Lincoln National Corporation •2012:increase in LTD severity •1Q13:elevated group life mortality Drivers Non Medical Loss Ratios ©2013 Lincoln National Corporation Growing Profitability ©2013 Lincoln National Corporation Expected Results •Long term 12-15% ROE •Top 3 in Disability/Life market •Top 5 in Voluntary sales Profitable Growth while Transforming the Business ©2013 Lincoln National Corporation 2013 Conference for Analysts, Investors and Bankers Thursday, June 6, 2013 Retirement Plan Services Strategy Fueling Success Chuck Cornelio President, Retirement Plan Services ©2013 Lincoln National Corporation Headwinds The Retirement Industry Today •Participants view defined contribution plan as largest and primary retirement asset •Government market switching from defined benefit to defined contribution •Communication and education services becoming differentiator Tailwinds •Continued low interest rates •Possibility for regulatory changes ©2013 Lincoln National Corporation 2011 à Refocused strategy and began investing for growth 2012 à Expanded distribution and initiated platform change 2013 & beyond à Realizing benefits of investments; eg. sales pipeline up 100% 1LIMRA not-for-profit survey as of Mar 31, 2013 2As ofMar 31, 2013 3Full year 2012 deposits Snapshot •Ranked #3 in Healthcare (by AUM)1 •1.4M participants2 •23,000 Plan Sponsors2 •$46B in AUM2 Mid-Large Market (62%) Small Market (27%) Multi-Fund & Other (11%) ©2013 Lincoln National Corporation Executing Strategy Targeting Growing Market Segments Market Positioning and Strategies Market Growth Expectations 1Plan Sponsor Survey 2012 2LIMRA not-for-profit survey as of Mar 31, 2013 3Investments Company Institute, Cerulli, McKinsey Retirement Practice 4McKinsey & Company: DC Model 4.6%3 6.0%4 8.0%4 8.1%4 ©2013 Lincoln National Corporation Driving Growth through Value Added Services More Than Just a Record Keeper ©2013 Lincoln National Corporation 1Net flows / beginning of period AUM 2Plan sponsor terminations /average small and mid-large market AUM Investments in Our Business Paying Dividends Significant Growth in Leading Indicators Total Deposits Plan Sponsor Term Rate2 9.9% 5.9% 5.6% Organic Growth Rate1 -0.82% 1.30% 2.52% End of Period AUM (Billions) 10% CAGR 2010 - 2012 +273% +96% ©2013 Lincoln National Corporation Proactively Managing the Bottom Line Spread Compression Earned Rate1 Crediting Rate 5.70% 3.49% 5.53% 3.32% 5.21% 3.20% 1Excludes alternative investments and loan prepayment and bond make-whole premiums 2General & administrative expenses, pre-DAC capitalization Pressures Actions Investments in the Business Total G&A2 Strategic Spend $242M $19M $274M $29M $314M $35M •Proactive GMIR strategies on existing block •Selling new product with a 1% GMIR •Continued growth in assets helping offset impact of compression •2012 - peak of strategic spend in technology and distribution expansion •2013 - beginning to realize operational efficiencies from technology upgrades •3% reduction in total G&A expenses expected in 2013 ©2013 Lincoln National Corporation Commitment to Meaningful Growth Enhancing Top Line •Building out enhanced capabilitiesto grow within our target markets •Focus on retirement income through product innovation •Deliver our high-touch model effectively Focusing on Bottom Line •Ensure technology upgrade efficiencies are realized •Reducing unit costs •Proactively managing spread compression Consistent Returns •Pre-Tax Net Margin: 30% - 35% •ROE: 12% - 15% •ROA: 25bps - 30bps ©2013 Lincoln National Corporation 2013 Conference for Analysts, Investors and Bankers Thursday, June 6, 2013 General Account Investments Ellen Cooper EVP, Chief Investment Officer ©2013 Lincoln National Corporation General Account Investment Management •Continued low rate environment •Competition for limited supply of quality credit assets Tailwinds Headwinds •Well diversified, high quality portfolio with significant unrealized gain position •Capacity to take risk now…substantially de-risked from credit crisis •Finding value in select core strategies and yield-enhancing tactical strategies Navigating through low yield environment via prudent use of tactical investment strategies ©2013 Lincoln National Corporation Our Differentiated Investment Process…… Lincoln’s Internal Investment Team Performance Cost Intellectual Capital Customization External Internal •Middle Market Loans •Private Equity •Hedge Funds •Real Estate Mezzanine Debt •Fixed Income ‒Public ‒Private •Mortgage Loans •Cash/ Short Term Yield Enhancing Core Security Selection Best Execution Surveillance Multi-manager platform combines best-in-class core and specialty asset managers ©2013 Lincoln National Corporation Risk capacity further supported by… Net Unrealized Gains1 vs. Peers2 5 1AFS and HTM fixed income unrealized gain as % of amortized cost 2Source: SNL ©2013 Lincoln National Corporation We are finding incremental value in… Direct Middle Market Loans Private Placements Commercial Mortgage Loans Enhanced yield and better covenants compared to public bonds. Multiple sourcing through direct origination and syndication provides more flow and greater diversification Enhanced yield secured by commercial real estate and better recoveries than public bonds Enhanced yield with better covenants and higher recoveries than public BIG and syndicated bank loans Alternative Investments Increase in private equity and hedge fund program to provide additional returns; opportunistic and well-diversified Mezzanine Real Estate Loans Capitalizing on core competency to capture excess risk-adjusted return in commercial real estate sector Yield-enhancing tactical strategies add 15-20 bps to new money yield Provides diversification with attractive spreads Select Core Assets Tactical Strategies Disciplined and balanced approach to earn attractive risk-adjusted returns ©2013 Lincoln National Corporation Alternatives have produced strong results… 70%/30% allocation split between Private Equity and Hedge Funds Annualized Pre-Tax Return and NII on Alternative Investments 1Q13 11.3% 14.9% 2.7% $90mm $125mm $6mm Quarter Year Net Investment Income Alternative Investments ($847M) As of 1Q 2013 1Q11 2Q11 3Q11 4Q11 1Q12 2Q12 3Q12 4Q12 1Q13 Planned increase to program well within our risk appetite Alternatives have produced strong returns historically albeit variable ©2013 Lincoln National Corporation Projecting new money yields conservatively… Projected New Money Yield (~$10B Annually) Forecasted Actual Enhanced New Money Yield CoreNew Money Yield 10y UST ©2013 Lincoln National Corporation We expect our projected portfolio yield to hold up well…. Forecasted Actual Book Yield on Invested Assets w/o New Money Book Yield on Invested Assets w/ New Money Total Portfolio Book Yield (~$85B) Portfolio book yield expected to drop only 15-20 bps per year for next 3 years ©2013 Lincoln National Corporation General Account Investment Management •Differentiated investment process •Capacity to take risk now •Finding value in select core and yield-enhancing strategies •Portfolio yield expected to hold up well in low rate environment ©2013 Lincoln National Corporation 2013 Conference for Analysts, Investors and Bankers Thursday, June 6, 2013 Mark KonenRandy Freitag President, Insurance andExecutive Vice President and Retirement SolutionsChief Financial Officer Annuities Growth on Our Terms ©2013 Lincoln National Corporation •Fixed annuities are a significant portion of operating income •Product mix meets shifting consumer demands •Risk-managed funds drive over 75% of VA deposits 1GLB Guaranteed Living Benefit (rider) 1 ©2013 Lincoln National Corporation Strong returns supported by strong capital ROE1 ROA As reported 21% 64 bps Including VA non-operating income items2 19% 59 bps 1Equity excluding accumulated other comprehensive income and goodwill 2VA hedge program performance, prospective unlocking, and non-performance risk •2012 Average GAAP Equity of $3.1B –VA required capital set at 98CTE •Strong ROE, even with non-operating items Three-Year Averages from 2010 - 2012 ©2013 Lincoln National Corporation VA riders evolve as the market changes Lincoln Lifetime Income Advantage (June 2010) Lincoln Lifetime Income Advantage 2.0 with Risk-Managed Funds (June 2013) Rider Fee and Basis 0.90% (single & joint) on decreasing guaranteed amount 1.05% (single) / 1.25% (joint) on non-decreasing guaranteed amount Lifetime Withdrawal Rate (single) 59.5+ 5.0% 55 - 59.5 3.5% 59.5 - 64 4.0% 65+ 5.0% Lifetime Withdrawal Rate (joint) 65+ 5.0% 55 - 59.5 3.5%
